Citation Nr: 1616279	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  12-06 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the cervical spine for accrued benefits purposes.

2.  Entitlement to service connection for papillary squamous cell carcinoma for accrued benefits purposes.

3.  Entitlement to service connection for a thyroid disability for accrued benefits purposes.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression for accrued benefits purposes.

5.  Entitlement to service connection for a right ankle disability for accrued benefits purposes.

6.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) for accrued benefits purposes.

7.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1970.  The Veteran died in December 2007 and his surviving spouse is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals on appeal from an August 2008 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in St. Petersburg, Florida, (hereinafter RO).  

In a June 2011 remand, the Board directed VA to issue a statement of the case that addresses the issues listed on the title page and provide notification of the appellant's appellate rights; the RO had certified only the claim for entitlement to service connection for the cause of the Veteran's death.  Manlincon v. West, 12 Vet. App. 238 (1999).  

A statement of the case was issued in January 2012 with respect to the accrued benefits issues and the appellant submitted a substantive appeal in March 2012.  

Although the appellant initially requested a personal hearing with a Veterans Law Judge, she withdrew her hearing request in October 2015.  Her hearing request is, therefore, considered withdrawn.  38 C.F.R. § 20.704(e) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that a December 2007 VA treatment record from the Bay Pines HCS indicates that the Veteran was treated on an in-patient basis in approximately November 2007.  The December 2007 treatment note indicates that he was treated approximately two weeks prior to his last hospitalization in December 2007.

These records are not currently associated with the claims file and are potentially  relevant to both the accrued benefits and cause of death claims.  Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the Bay Pines VA HCS dating from 2003 that are not currently associated with the claims file, including hospitalization records pertaining to inpatient treatment in November 2007.

2.  If after continued efforts to obtain these Federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant must be notified in accordance with 38 C.F.R. § 3.159 (2015). 

3.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


